Title: From George Washington to the Commanding Officer at Newtown, Pennsylvania, 19 February 1777
From: Washington, George
To: Commanding Officer at Newtown, Pennsylvania



Sir,
Head quarters. Morris Town 19th Feby 1777.

The many Abuses committed in the management of the Ferries on Delaware render your particular Attention to that Object indispensably necessary—Complaints of the Extortions scandalously practised by the Guards at present stationed there, reach my Ears so frequently, that they can be no longer submitted to—You will therefore immediately have all the Boats on that River, from Trenton upwards, collected at Coriell’s ferry, and placed under the Care of a very good Officer, and strong Guard—whose duty it shall be to see that none of them are carried, or drifted away, that no person crosses of suspicious Character, which must in some measure be left to his Judgment—and that no Extortions are committed by his Guard.
These are not the only good Consequences I have in View—Greater may result from a strict Watch over them, in case the Enemy should

aim at crossing the River; in that Instance, the Officer may distinguish himself eminently by taking proper Measures to prevent any one of the Boats falling into their hands—Objects of such considerable Importance in their Consequences as these, justly demand the utmost Attention. You will therefore excuse the Earnestness with which I have mentioned this Business to you. I am Yr most Obedient Sert

Go: Washington

